Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered January 6, 1995, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There *272was ample evidence that defendant exercised dominion and control over the stolen car, with knowledge that it was stolen, including evidence that defendant was in the driver’s seat while another person stood near the trunk with the car keys, as well as evidence of defendant’s evasive conduct and flight when confronted by the police. Moreover, there was ample evidence that defendant actually stole the car, and defendant’s argument that the jury, by acquitting him of all theft-related charges, necessarily rejected such evidence, "calls for an impermissible invasion of the jury’s deliberative processes” (People v Rivera, 201 AD2d 377, lv denied 83 NY2d 875). Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.